DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laughlin et al. (US 2019/0020676 A1, hereinafter refers as Laughlin).

	Regarding claim 1, Laughlin discloses a method for identity and access management, comprising:
obtaining historical user behavior data; generating an account specific baseline based on the historical user behavior data (Fig. 7, el. 702, para. 53);
receiving an access request from a current user; obtaining current user behavior data associated with the current user (Fig. 7, el. 704, para. 74);
comparing the current user behavior data to the account specific baseline; granting, if the current user behavior data satisfies the account specific baseline, an
access to the current user (Fig. 7, el. 706, para. 55); and
denying, if the current user behavior data does not satisfy the account specific baseline,
the access to the current user (Fig. 7-8, el. 804, para. 61, the access is ended and denied if the condition does not meet).

Regarding claim 2, Laughlin discloses a method wherein the historical user behavior data comprises at least one user access log and at least one access prepattern (para. 26, para. 30). 

Regarding claim 3, Laughlin discloses wherein the access comprises at least one of: activating a new account associated with the current user or granting a privilege to the current user (Fig. 7-8, para. 53-57, the user access is granted once its credential is verified).

Regarding claim 4, Laughlin discloses wherein comparing the current user behavior data to the
account specific baseline comprises determining if there is an anomaly between the current user
behavior data and the account specific baseline; and wherein denying the access to the current user comprises performing, if there is an anomaly, a remediation associated with the current user (Fig. 7-8, para. 53-56).

Regarding claim 5, Laughlin discloses wherein the remediation comprises at least one of:
deactivating an account associated with the current user or suspending a privilege from the
current user (para. 37, para. 71, to destroy user’s data on the mobile device thus user’s access privilege is revoked).

Regarding claim 6, Laughlin discloses wherein the account specific baseline is dynamically updated based on a machine learning model trained by the historical user behavior data (para. 26, para. 53).



Regarding claim 8, the instant claim is met by rejection of claim 1.
Regarding claim 9, the instant claim is met by rejection of claim 2.
Regarding claim 10, the instant claim is met by rejection of claim 3.
Regarding claim 11, the instant claim is met by rejection of claim 4.
Regarding claim 12, the instant claim is met by rejection of claim 5.
Regarding claim 13, the instant claim is met by rejection of claim 6.
Regarding claim 14, the instant claim is met by rejection of claim 7.
Regarding claim 15, the instant claim is met by rejection of claim 1.
Regarding claim 16, the instant claim is met by rejection of claim 2.
Regarding claim 17, the instant claim is met by rejection of claim 3.
Regarding claim 18, the instant claim is met by rejection of claim 4.
Regarding claim 19, the instant claim is met by rejection of claim 5.
Regarding claim 20, the instant claim is met by rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425